Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 7-9 are objected to because of the following informalities: claims 7-9 are missing from the claim set filed on 06/10/2022. If claims 7-9 have been canceled, these claims must be in the claim set with their status “Canceled”. See MPEP 714. Section (c).  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, the language “substantial” in the last paragraph is unclear. Applicant has provided no guidance to help the reader determine the scope of “substantial” in this situation. What is the “substantial friction”? If an art has a carriage moved within a guide rail, any friction generated between the carriage and the guide rail be considered as “substantial” friction, right? 
Claim 6 recites “ball bearings” are unclear whether the ball bearings refer to the ball bearings in claim 1 or new ball bearings. Also, it is unclear because as claim 1 is written, it requires either ball bearings or a self-lubricating material and claim 6 requires no ball bearings. It is unclear why the ball bearings mansion in the claims twice, but they are not positive limitations. 
Claim 4, with regards to terms of “a guided pocket to prevent rotation of the bearing carriage” is unclear because this invention is a portable device including the bearing carriage capable of achieving an infinite number of rotations. Therefore, it is unclear how the guide pocket prevents rotation of the bearing carriage.
All claims dependent from claim 1 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent from the rejected parent claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-3 and 5-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gringer (US 3192624).
Regarding claim 1, as best understood, Gringer shows an out-of-the-front knife assembly (Figures 1-5, a blade 14 is slid in and out from the front of its handle), comprising:
a knife housing (20, 40) containing a linear guide rail (please note that there are many embodiments in this art, the embodiment Figure 8 is used to address this claimed invention, Figure 8 shows  28a is a linear guide),
a knife blade (14) attached to a bearing carriage (70, Figure 8) riding on the linear guide rail (Figure 8), wherein the bearing carriage is fitted with a self-lubricating material (Col. 4, lines 4-6 recites “self-lubricating”);
wherein, the knife blade is slid or extendable from the knife housing along a path of the linear guide rail “without having any substantial friction” with an inner of the knife housing (Figures 1-2 shows the thin blade 14 is mounted on the carriage 60 or 70 and not contacted an inner of the handle or housing, therefore, the blade is not produced any friction within the inner of the handle).
Regarding claim 2, Gringer shows that a locking pin for securing the knife blade to the knife housing in an extended position or an exposed position (see Figures 2 and 6, a pin or detents 66 are for securing the blade exposed on the handle).
Regarding claim 3, Gringer shows that a button (64, Figure 6 shows that pressing the button 64 is for releasing the detents 66 out the lugs 39A-C) to release the locking pin.
Regarding claim 5, Gringer shows that the knife housing (Figure 8) contains a channel (between the tracks 36A, 27C) for maintaining a straight trajectory of the knife blade affixed on the bearing carriage along the linear guide rail (Figure 8 shows an upper carriage 71 contacts the track 36A and the lower carriage 69 contacts the track 27C for maintaining a straight trajectory of the knife blade).
Regarding claim 6, Gringer shows that the bearing carriage is self- lubricated (Col. 4, lines 4-6 recites “self-lubricating”) and rides on the linear guide rail without the use of ball bearings (Figure 8).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Delplanche (US 2020/0156268) in view of Gringer.
Regarding claim 1, as best understood, Delplanche shows an out-of-the-front knife assembly (Figure 1), comprising:
a knife housing (18, 20) containing a linear guide rail (30, Figure 3),
a knife blade (14) attached to a bearing carriage (24, Figure 3) riding on the linear guide rail (Figure 3), wherein the bearing carriage having  pumps 50, 52, 54, 56 for reducing friction between the carriage and the linear guide rail (Para. 34);
wherein, the knife blade is slid or extendable from the knife housing along a path of the linear guide rail “without having any substantial friction” with an inner of the knife housing (Para. 34).
However, Delplanche fails to discuss the bearing carriage is fitted  a self-lubricating material.
Gringer shows the bearing carriage is fitted with a self-lubricating material (Col. 4, lines 4-6 recites “self-lubricating”) as discussed in claim 1 above.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the bearing carriage of Delplanche to have a self-lubricating material, as taught by Gringer, in order to reduce more friction between the blade, the carriage, and the guide rail for allowing the blade smoothly and easily slid within the guide rail.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Delplanche in view of Gringer and Buerk (US 2021/0268671 and WO2019217569A1, Publication on 11/14/2019).
Regarding claim 4, as best understood, the modified knife assembly of Delplanche shows all of the limitations as stated above except  a guide pocket of the blade that prevents rotation of the bearing carriage relative to the housing or the blade.
Buerk shows an out-of-the-front knife assembly (Figures 1-2) comprising a blade (14) is slid in and out from the front of its handle (12), wherein the blade has a guide pocket (for receiving an insert 26 in Figure 2) for securely receiving a bearing carriage (insert 26). Since this carriage is a square shape and has two fasteners (28) mounted to the blade, it is prevented rotation of the bearing carriage relative to the blade and the handle.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to have modified the blade of Delplanche to have a pocket, as taught by Buerk, since this is known an alternative way to securely mount the slider (carriage) to the blade for the same purpose and in order to firmly hold the carriage into the blade.
Response to Arguments
Applicant's arguments filed 06/10/2022 have been fully considered but they are not persuasive for the following reasons:
The art above still read on the claimed invention.
The amendments have been overcome one of the art of record, but the new issues have arisen. See the discussions in the 112b above.
With regards to “either ball bearings or a self-lubricating material”, as set forth in the remarks, as the claim is written, it requires one of ball bearings and a self-lubricating material. Therefore, see the discussion of Gringer for a self-lubricating material.
However, if Applicant believes that the claimed invention’s knife different from the prior art’s knife or needs to discuss the rejections above or suggestion amendments that can be overcome the current rejections, Applicant should feel free to call the Examiner to schedule an interview.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NHAT CHIEU Q DO whose telephone number is (571)270-1522. The examiner can normally be reached 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SEAN MICHALSKI can be reached on 571-272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/NHAT CHIEU Q DO/Primary Examiner, Art Unit 3724                                                                                                                                                                                                        7/7/2022